      Case 1:16-cr-00471-WHP Document 36 Filed 03/12/20 Page 1 of 2




                            RICHARD J. MA, ESQ.
                                   20 Vesey Street, Ste. 400
                                 New York, New York 10007
                                      Tel. (212) 431-6938
                                      Fax. (212) 964-2926
                               E-mail: richardmaesq@yahoo.com




                                                       March 12, 2020


Via ECF
The Honorable William H. Pauley, III
                                                                 Application granted.
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


               Re:     United States v. John Lytle
                       16 Cr. 471 (WHP)
                                                                      March 13, 2020
Dear Judge Pauley:

        As Your Honor is aware, I am counsel to Mr. John Lytle, the defendant in the
above-referenced matter, appointed pursuant to the provisions of the Criminal Justice Act
(“CJA”), 18 U.S.C. § 3006A. This correspondence is submitted to respectfully request
that the Court enter an Order directing Pretrial Services to return Mr. Lytle’s passport.

        Mr. Lytle’s passport was seized at the time of his arrest. It is the policy of Pretrial
Services to return a seized passport to the issuing department unless the Court orders its
return. As Mr. Lytle was sentenced earlier today, I respectfully submit that the passport
should be released to him at this time.

       For the reasons stated herein, we respectfully request that the Court grant this
application ordering the return of defendant John Lytle’s passport to Mr. Lytle’s
possession.
     Case 1:16-cr-00471-WHP Document 36 Filed 03/12/20 Page 2 of 2



       We thank the Court for its attention to this matter.



                                                     Respectfully submitted,

                                                     /s/ Richard J. Ma

                                                     Richard J. Ma, Esq.
                                                     Counsel to John Lytle


cc via e-mail: A.U.S.A. Jonathan Rebold




                                             2
